Exhibit 10.1

AMERINST INSURANCE GROUP, LTD.

2016 STOCK OPTION PLAN

ARTICLE I

Purpose of Plan

The Amerinst Insurance Group, Ltd. 2013 Stock Option Plan (the “Plan”) was
adopted by the Board of Directors of Amerinst Insurance Group, Ltd., a Bermuda
corporation (the “Company”) on June 2, 2016 (the “Effective Date”), for
executives, directors and service providers of the Company, is intended to
advance the best interests of the Company by providing those persons who have a
substantial responsibility for its oversight, management and growth with
additional incentives by allowing them to acquire an ownership interest in the
Company and thereby encouraging them to contribute to the success of the Company
and to remain in its service or employ.

ARTICLE II

Definitions

For purposes of the Plan, except where the context clearly indicates otherwise,
the following terms shall have the meanings set forth below:

“Board” shall mean the Board of Directors of the Company.

“Book Value” shall mean the net book value of a share of the Company’s common
stock as based on the year-end audited financial statements for the Company’s
immediately preceding fiscal year as determined by the then employed outside
accounting firm.

“Cause” shall have the meaning ascribed thereto in any effective employment
agreement between the Company or any Subsidiary and the Participant, or if no
employment agreement is in effect that contains a definition of cause, then
Cause shall mean a finding by the Committee that the Participant has
(i) committed a felony or a crime involving moral turpitude, (ii) committed any
act of gross negligence or fraud, (iii) failed, refused or neglected to
substantially perform his/her duties (other than by reason of a physical or
mental impairment) or to implement the reasonable directives of the Company
(which, if curable, is not cured within 30 days after notice thereof to the
Participant by the Committee), (iv) materially violated any policy of the
Company (which, if curable, is not cured within 30 days after notice thereof to
the Participant by the Committee), or (v) engaged in conduct that is materially
injurious to the Company, monetarily or otherwise.

“Change of Control” means any transaction or series of transactions pursuant to
which any Person or group of related Persons in the aggregate acquire(s),
directly or indirectly, (A) capital stock of the Company possessing the voting
power (other than voting rights accruing only in the event of a default, breach
or event of noncompliance) to elect a majority of the



--------------------------------------------------------------------------------

Company’s board of directors (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (B) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided, that a Public Offering shall not constitute a Change of Control; and
provided further that, a transaction shall not constitute a Change of Control
unless it also is a “change in the ownership or effective control of” the
Company, or a “change in the ownership of a substantial portion of the assets”
of the Company (in each case as determined under Code Section 409A(a)(2)(A)(v)
(and under Treasury Regulations or other IRS guidance issued under Code Section
409A of the Code from time to time).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor regulations, notices, or guidance promulgated pursuant thereto by the
United States Treasury Department.

“Committee” shall mean the Compensation Committee of the Board, or such other
committee of the Board which may be designated by the Board to administer the
Plan.

“Common Stock” shall mean the Company’s common stock, par value $1.00 per share,
or in the event that the outstanding common stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock
securities.

“Company” shall mean Amerinst Insurance Group, Ltd., a Bermuda corporation, and
(except to the extent the context requires otherwise) any Subsidiary of Amerinst
Insurance Group, Ltd.

“Disability” shall have the meaning ascribed thereto in any effective employment
agreement between the Company or any Subsidiary and the Participant, or if no
employment agreement is in effect that contains a definition of disability, then
disability shall mean the inability, due to documented illness, accident,
injury, physical or mental incapacity or other disability, of any Participant to
carry out effectively such Participant’s duties and obligations to the Company
and its Subsidiaries or to participate effectively and actively in the
management of the Company and its Subsidiaries for a period of at least 90
consecutive days or for shorter periods aggregating at least 120 days (whether
or not consecutive) during any twelve-month period, as determined in the
reasonable judgment of the Committee.

“Exercise Date” is defined in Section 5.4(a).

“Exercise Price” is defined in Section 5.4(b).

“Grant Price” is defined in Section 5.2.

“Participant” shall mean any executive, employee, director or other service
provider of the Company who has been selected to participate in the Plan by the
Committee or the Board.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

-2-



--------------------------------------------------------------------------------

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of shares of capital stock of the Company and the
listing of the Company’s capital stock on a stock exchange.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, either (A) a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof or (B) such Person is a general partner, managing
member of managing director of such partnership, limited liability company, or
other business entity.

ARTICLE III

Administration

3.1 Administration.

(a) The Plan shall be administered by the Committee.

(b) Subject to the limitations of the Plan, the Committee shall have the sole
and complete authority to: (i) select Participants, (ii) grant Options to
Participants in such amounts as it shall determine, (iii) impose such
limitations, restrictions and conditions upon such Options as it shall deem
appropriate, (iv) interpret the Plan and adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Plan, (v) correct any
defect or omission or reconcile any inconsistency in the Plan or in any Option
granted hereunder, and (vi) make all other determinations and take all other
actions necessary or advisable for the implementation and administration of the
Plan. The Committee’s determinations on matters within its authority shall be
conclusive and binding upon the Participants, the Company and all other
Persons. All expenses associated with the administration of the Plan shall be
borne by the Company. The Committee may, as approved by the Board and to the
extent permissible by law, delegate any of its authority hereunder to such
Persons as it deems appropriate.

3.2 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee, the members of the Committee
shall

 

-3-



--------------------------------------------------------------------------------

be indemnified by the Company against all costs and expenses reasonably incurred
by them in connection with any action, suit or proceeding to which they or any
of them may be party by reason of any action taken or failure to act under or in
connection with the Plan, any Option granted hereunder, and against all amounts
paid by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding; provided that
any such Committee member shall be entitled to the indemnification rights set
forth in this Section 3.2 only if such member has acted in good faith and in a
manner that such member reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that such conduct was unlawful, and further
provided that upon the institution of any such action, suit or proceeding a
Committee member shall give the Company written notice thereof and an
opportunity, at its own expense, to handle and defend the same before such
Committee member undertakes to handle and defend it on his or her own behalf.

ARTICLE IV

Limitation on Aggregate Shares

Subject to the provisions of Section 6.3, the total number of shares of common
stock with respect to which Options may be granted under the Plan shall not
exceed 100,000 shares. If, prior to exercise, any Options are forfeited, lapse
or terminate for any reason, the shares covered thereby may again be available
for Option grants under the Plan. The shares of Common Stock available under
this Plan may be either authorized and unissued shares, treasury shares or a
combination thereof, as the Committee shall determine.

ARTICLE V

Options

5.1 Form of Option. Options granted under this Plan shall be nonqualified stock
options and are not intended to be “incentive stock options” within the meaning
of Code Section 422(a) or any successor provision.

5.2 Grant Price. The Option grant price per share of Common Stock (the “Grant
Price”) shall be fixed by the Committee on the date of grant, and unless
otherwise determined by the Committee shall be the per share Book Value of the
Company on the date of grant.

5.3 Vesting. The Committee may establish a vesting schedule (or no vesting
schedule) and such terms and conditions (such as a retiree provision) as it
determines in its discretion for any Option that is granted
hereunder. Notwithstanding any vesting schedule established for any Option, such
Option shall become fully vested upon the death or Disability of the
Participant, or upon the occurrence of a Change of Control. A vested Option
shall remain outstanding until the Exercise Date set forth in Section 5.4(a)
below regardless of whether the Participant remains an employee, director or
service provider of the Company; provided, that if a Participant is terminated
for Cause, any vested Option that has not previously been exercised pursuant to
Section 5.4 shall be immediately forfeited upon such termination

 

-4-



--------------------------------------------------------------------------------

5.4 Exercisability.

(a) Each vested Option shall be deemed exercised on the earlier to occur of
(i) the 6th anniversary of the date of grant, or (ii) the date of a Change of
Control (the “Exercise Date”).

(b) The price at which Options are exercised (the “Exercise Price”) shall be the
per share Book Value of the Company on the Exercise Date (in the case of
exercise on the specified anniversary date under Section 5.4(a)(i)), or the per
share fair market value of the Company’s common stock (in the event of a Change
of Control).

(c) If the Grant Price equals or exceeds the Exercise Price on the Exercise
Date, the Option will be deemed to have lapsed on that date without value.

5.5 Payment of Exercise Price. Options shall be deemed exercised on the Exercise
Date set forth in Section 5.4 above, and unless the Participant elects in
writing on or before the Exercise Date to pay the Grant Price in cash, exercised
Options shall be settled using a net settlement mechanism whereby the number of
shares delivered upon exercise of the Option will be reduced by the number of
shares that has a Book Value equal to the Option Grant Price. A Participant may
elect to pay the Option Grant Price in cash (including cashier’s or certified
check, bank draft or money order) or in such other manner as determined by the
Committee (if in accordance with policies approved by the Board).

5.6 Option Agreement. Each Option granted hereunder to a Participant shall be
embodied in a written agreement (an “Option Agreement”), which shall be signed
by the Participant and by an authorized officer or director of the Company (who
is not the Participant) for and in the name and on behalf of the Company and
shall be subject to the terms and conditions of the Plan and the Option
Agreement.

5.7 Nontransferability. Options may not be transferred other than by will or the
laws of descent and distribution and, during the lifetime of the Participant,
may be exercised only by such Participant (or his legal guardian or legal
representative). In the event of the death of a Participant, exercise of Options
granted hereunder shall be made only:

(a) by the executor or administrator of the estate of the deceased Participant
or the Person or Persons to whom the deceased Participant’s rights under the
Option shall pass by will or the laws of descent and distribution; and

(b) to the extent that the deceased Participant was entitled thereto at the date
of his death, unless otherwise provided by the Committee in such Participant’s
Option Agreement.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VI

General Provisions

6.1 Listing, Registration and Compliance with Laws and Regulations Options shall
be subject to the requirement that if at any time the Committee shall determine,
in its discretion, that the listing, registration or qualification of the shares
subject to the Options, as the case may be, upon any securities exchange or
under any state or federal securities or other law or regulation, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the granting of the Options or the issuance
or purchase of shares thereunder, no Options may be granted, exercised or
issued, in whole or in part, unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The holders of such Options shall supply the
Company with such certificates, representations and information as the Company
shall request and shall otherwise cooperate with the Company in obtaining such
listing, registration, qualification, consent or approval. In the case of
officers, directors and other Persons subject to Section 16(b) of the Securities
Exchange Act of 1934, as amended, the Committee may at any time impose any
limitations upon the exercise of an Option that, in the Committee’s discretion,
are necessary or desirable in order to comply with such Section 16(b) and the
rules and regulations thereunder.

6.2 Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant from any amounts due and payable by
the Company to such Participant (or secure payment from such Participant in lieu
of withholding) the amount of any withholding or other tax due from the Company
with respect to any shares issuable under the Options, and the Company may defer
such issuance unless indemnified to its satisfaction. In the event that the
Company or its affiliates does not make such deductions or withholdings, such
Participant shall indemnify the Company and its affiliates for any amounts paid
or payable by the Company or any of its affiliates with respect to any such
taxes, together with any interest, penalties and additions to tax and any
related expenses thereto.

6.3 Equitable Adjustments. In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the shares of
common stock or any merger, consolidation or exchange of shares, the Board or
the Committee shall make such adjustments in the number and type of shares
authorized by the Plan, the number and type of shares covered by the Option
(including the issuer thereof in the case of a merger, consolidation or exchange
in which the surviving entity or a parent thereof assumes or replaces all or a
portion of the outstanding Options) and the Grant Price specified herein as may
be determined to be appropriate and equitable, in order to prevent the dilution
or enlargement of rights under an Option. The issuance by the Company of shares
of stock of any class, or options or securities exercisable or convertible into
shares of stock of any class, for cash or property, or for labor or services
either upon direct sale, or upon the exercise of rights or warrants to subscribe
therefore, or upon exercise or conversion of other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number or
price of shares of common stock then subject to any Options.

 

-6-



--------------------------------------------------------------------------------

6.4 Rights of Participants. Nothing in this Plan or in any Option Agreement
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or service as a director or service provider at any
time (with or without Cause), nor confer upon any Participant any right to
continue in the employ or service of the Company for any period of time or to
continue his or her present (or any other) rate of compensation, and except as
otherwise provided under this Plan or by the Committee in the Option Agreement,
in the event of any Participant’s termination of employment or service
(including, but not limited to, the termination by the Company without Cause)
any portion of such Participant’s Option that was not previously vested shall
expire and be forfeited as of the date of such termination. No employee,
director or service provider shall have a right to be selected as a Participant
or, having been so selected, to be selected again as a Participant.

6.5 Amendment, Suspension and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that, no such amendment shall be made without
stockholder approval to the extent such approval is required by law, agreement
or the rules of any exchange upon which the common stock is listed, and no such
amendment, suspension or termination shall impair the rights of any Participant
under outstanding Options, whether vested or not, without the consent of such
Participant. No Options shall be granted hereunder after the tenth anniversary
of the adoption of the Plan.

6.6 Amendment, Modification and Cancellation. The Committee may amend or modify
any Option in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Option; provided that no such
amendment or modification shall impair the rights of any Participant under any
outstanding Option whether vested or not, without the consent of such
Participant; provided further, that such amendment or modification shall not be
made in a manner that would cause the Option to become subject to the excise tax
under Code Section 409A.

6.7 Code Section 409A. It is the Company’s intent that the Options not be
treated as a deferred compensation plan that fails to comply with the
requirements of Section 409A of the Code and, in each case, that any ambiguities
in construction be interpreted in order to effectuate such intent. Options
issued under the Plan shall contain such terms as the Committee determines are
appropriate to comply with the requirements of Code Section 409A. In the event
that, after the grant of an Option under the Plan, Section 409A is amended, or
the Internal Revenue Service or Treasury Department issues additional, or amends
existing, guidance interpreting Code Section 409A, the Committee may (but shall
have no obligation to do so) amend or modify the terms of any such previously
issued Option to the extent the Committee determines that such amendment or
modification is necessary to comply with, in the case of the Options, the
requirements of Code Section 409A. Notwithstanding any other provision of the
Plan, the Company shall have no obligation to indemnify any Person against any
taxes (or any interest or penalties thereon) attributable to the transfer,
ownership, exercise, or disposition of, or any other transaction involving,
Options, including, without limitation, as the result of the application of Code
Section 409A.

 

-7-



--------------------------------------------------------------------------------

WHEREFORE, this Plan is adopted this 2nd day of June, 2016.

 

AMERINST INSURANCE GROUP, LTD. By:  

/s/ Irvin F. Diamond

Title:  

Chairman of the Board

 

-8-